1
2
3
4
5
6
                                UNITED STATES DISTRICT COURT
7
                               CENTRAL DISTRICT OF CALIFORNIA
8
9
10   CHRISTOPHER DWAYNE WARSAW,                       Case No. LACV 18-6386-SJO (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   DANIEL PARAMO, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21   DATED: September 3, 2019                     _________________________________________
22                                                HONORABLE S. JAMES OTERO
                                                  UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
